Citation Nr: 0330843	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-02871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran had active duty in the Army from June 1953 to 
Sepember 1958, and in the Air Force from October 1958 to May 
1973, at which point he retired based on 20 years of 
service.  He appeals to the Board of Veterans' Appeals 
(Board) from an RO decision which denied service connection 
for PTSD.

The Board incidentally notes that the veteran is service-
connected for several physical ailments, for which he is 
rated permanently and totally disabled based on individual 
unemployability.

The veteran claims he has PTSD due to stressors experienced 
during his Air Force service in Vietnam.  According to 
service personnel records, he served in Vietnam from October 
1967 to October 1968, during which time his duties were 
those of a vehicle dispatcher with the 35th Transportation 
Squadron at Phan Rang Air Base.  The service records show 
decorations for service in Vietnam but do not indicate 
combat service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).  
If it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The veteran has reported particular service stressors, but 
the RO has not attempted to verify them through the U.S. 
Armed Services Center for Unit Records Research (CURR).  
Outpatient records which have been obtained include 
references to possible PTSD, although the veteran has not 
been given a VA compensation examination.  In written 
argument to the Board, the veteran's representative argues 
that the VA should attempt to verify stressors and provide a 
VA examination.  The Board agrees that such is warranted as 
part of the VA's duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
treatment for psychiatric problems since 
2001.  The RO should obtain copies of 
the related medical records which are 
not already on file.

2.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed Vietnam 
stressors.  The RO should then ask CURR 
to attempt to verify the claimed 
stressors.  The RO should provide CURR 
with a summary of claimed service 
stressors, copies of service personnel 
records, and any other documents needed 
by CURR to corroborate claimed 
stressors.  CURR should be asked to 
provide any available histories of the 
veteran's unit during the time he was in 
Vietnam.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the existence 
and etiology of any PTSD.  The claims 
folder should be provided to and 
reviewed by the doctor.  Any diagnosis 
of PTSD should be in accordance with 
DSM-IV, and the doctor should identify 
the stressors which are believed to be 
the cause of the condition.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


